Citation Nr: 1631839	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-47 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a right wrist disability.

3. Entitlement to service connection for a left wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case in October 2014 for further development. 

The Veteran testified at a hearing before the undersigned in March 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but finds another remand is necessary for further development of the record in order to satisfy all due process requirements, including the Board's prior remand directives and VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  The development of the evidence described below will aid in making an informed decision, and ensure that the Veteran's claims are afforded every consideration. 

In its October 2014 remand directives, the Board instructed the AOJ to request records from the VA Ann Arbor Healthcare System (HCS) dating from July 1980 to October 1998.  The record shows that the AOJ submitted a request for these records, but never received a response.  Another request for these records indicates that selected records were sent, but not all of the records dating from 1980 forward.  Indeed, there are no records dated prior to August 1994, yet none of the records suggest that the Veteran first established care at this facility in August 1994; they simply begin with records of operations for the Veteran's carpal tunnel syndrome, further indicating that the response was limited to selected records rather than all records.  The fact that the Veteran underwent an operation for carpal tunnel syndrome at Ann Arbor in August 1994 strongly suggests that she had received treatment for this condition at Ann Arbor prior to that time.  Moreover, the VA Ann Arbor HCS did not specifically state that there were no available records prior to 1994.  Thus, further efforts must be made to obtain all records from the VA Ann Arbor HCS from July 1980 through August 1994.  

Similarly, the Board instructed the AOJ to obtain all records from the Saginaw VA Medical Center (VAMC) from July 1980 to October 1998.  There are records in the file dating from October 1996 to October 2014, but none before 1996.  The Saginaw VAMC did not state that there were no records available prior to 1996, and the records in the file do not reflect that the Veteran first established care at the Saginaw VAMC in 1996.  The AOJ must again request all records from these facilities dating from July 1980 through August 1994 (for Ann Arbor) or October 1996 (for Saginaw).  If no records from this time period exist or are not available, a negative response must be received and the Veteran notified of this fact.  See 38 C.F.R. § 3.159(c)(2) (2016).  

The Board also instructed the AOJ to make appropriate efforts to obtain records of the Veteran's psychiatric hospitalization at VA in 1981.  A December 1981 VA treatment record from the San Antonio, Texas VAMC states that the Veteran was hospitalized the week before for an "acute psychotic break."  This suggests that the Veteran was hospitalized at the San Antonio VAMC rather than the Saginaw VAMC or Ann Arbor HCS.  Accordingly, a request should be submitted to the San Antonio VAMC for records of this hospitalization.  No such request has been submitted. 

Further, the Board instructed the AOJ to request any mental health records during active service, as the Veteran stated in a May 2008 PTSD questionnaire (VA Form 21-0781a) that she received a psychiatric evaluation around April 1980 when she came down with morning sickness.  Records of mental health treatment are not usually stored with the service treatment records (STR's), and a separate request must be made for them.  Accordingly, in order to comply with the Board's remand directives, a separate request for STR's pertaining to mental health must be made to the National Personnel Records Center via the Personnel Information Exchange System (PIES) using the appropriate request code.  See VBA Manual, III.iii.2B.4.e.  According to the information provided in the May 2008 PTSD stressor questionnaire, and based on the Veteran's STR's, she would have received the mental health evaluation at the 121st Medical Evacuation Hospital ("121st Evac Hospital") in Seoul, South Korea some time between April 1, 1980 and June 30, 1980.  Thus, a request for clinical records of mental health treatment using PIES request code C01-V must be made for the period from April 1, 1980 through June 30, 1980 at 121st Medical Evacuation Hospital in Seoul, South Korea.  See id.

Finally, although a positive medical opinion regarding the Veteran's PTSD was provided in the January 2015 VA examination report, it is not sufficient to make an informed decision.  In the opinion, the examiner concluded that the Veteran's PTSD was "at least as likely as not . . . a result of combat experiences typified by those the Veteran detailed in the documented stressors and which inculcated in the Veteran the fear of hostile military or terrorist activity."  The examiner stated in the "Rationale" section that the Veteran's PTSD was "solely related to exposure to non-combat, MST [military sexual trauma], and fear of hostile military or terrorist activity while deployed to Korea and Battle Creek."  The only explanation provided was that the opinion was "based on current research and understanding of non-combat-related, and MST related PTSD."  

The factual premise of the January 2015 opinion is inaccurate, and the explantation at too high a level of generality to make an informed decision.  The Veteran has generally not reported fear of hostile military activity as a stressor, and she was not deployed to a combat zone during a period of conflict or otherwise shown to be in proximity to hostile military activity.  Thus, the reliability of the examiner's conclusion is in question, as it appears to assume "combat experiences typified by those the Veteran detailed" and "fear of hostile military activity" as in-service stressors linked to her current PTSD symptoms, which is not consistent with the evidence or the Veteran's reported stressors.  Further, the examiner did not specifically explain how the Veteran's in-service stressors were medically linked to her current PTSD symptoms, as instructed by the Board, but instead only cited "current research and understanding."  See 38 C.F.R. § 3.304(f) (providing, in pertinent part, that service connection for PTSD requires a link, established by medical evidence, between the in-service stressor and current PTSD symptoms).  Accordingly, a new VA opinion is required that is supported by an adequate explanation specific to the Veteran's medical history and consistent with the record and the circumstances of her service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1. Submit a request to the National Personnel Records Center via the Personnel Information Exchange System for clinical records of mental health treatment at 121st Medical Evacuation Hospital in Seoul, South Korea (or "121st Evac Hospital") from April 1, 1980 through June 30, 1980.  Use request code C01-V and input "mental health" as the claimed disease or injury.  Of course, additional requests using other request codes or through other channels should also be made if deemed warranted, as determined by the AOJ.  

2. Request the Veteran's VA treatment records from the San Antonio VAMC from July 1980 through December 1983 (including any archived records), including records of psychiatric hospitalization in December 1981.  If these records are not available, a negative response must be added to the claims file, and the Veteran informed of this fact.  

3. Request all VA treatment records from the VA Ann Arbor Healthcare System dating from July 1980 to through August 1994 (including any archived records).  If these records are not available, a negative response must be added to the claims file, and the Veteran notified of this fact.  

4. Request all VA treatment records from the Saginaw VAMC dating from July 1980 to through October 1996 (including any archived records).  If these records are not available, a negative response must be added to the claims file, and the Veteran notified of this fact.  

5. Then, after the above development is completed, obtain a new VA medical opinion as to whether a medical link exists between any reported in-service stressor and current PTSD symptoms.  If deemed warranted, a new VA examination should also be arranged.  

A complete explanation specific to the Veteran's symptoms and medical history must be provided.  The explanation provided in the July 2015 opinion is insufficient, as it is not specific to the Veteran, does not explain how her symptoms are related to her reported in-service stressors, and "fear of hostile military activity," which played a prominent role in the examiner's discussion and conclusion, is not consistent with the stressors reported by the Veteran or the circumstances of her service. 

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


